Citation Nr: 1017991	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-36 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for gastritis.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to an increased evaluation for residuals of a 
right knee injury with degenerative joint disease, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for residuals of a 
left knee injury with degenerative joint disease, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for degenerative 
joint disease of the cervical spine, currently evaluated as 
10 percent disabling.

6.  Entitlement to an increased evaluation for residuals of a 
back injury with degenerative changes of the thoracolumbar 
spine, currently evaluated as 10 percent disabling.

7.  Entitlement to a compensable evaluation for mild 
sinusitis with a cyst in the right maxillary sinus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2006 and February 2009 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Roanoke, Virginia (RO).  

The issues of entitlement to service connection for 
gastritis, entitlement to service connection for prostate 
cancer, entitlement to an increased evaluation for a right 
knee disorder, entitlement to an increased evaluation for a 
left knee disorder, entitlement to an increased evaluation 
for a cervical spine disorder, and entitlement to an 
increased rating for a thoracolumbar spine disorder are 
addressed in the remand portion of the decision below, and 
are remanded to the RO via the Appeals Management Center in 
Washington, D.C.


In February 2010, the Veteran submitted additional evidence 
with a waiver of his right to have the RO readjudicate his 
claims with the additional evidence.  See 38 C.F.R. § 
20.1304(c) (2009).


FINDING OF FACT

Sinusitis is manifested by more than six non-incapacitating 
episodes per year with pressure, pain, headaches, nasal 
congestion, nose drainage, nasal sores, yellow and green 
discharge, foul breath, and two episodes requiring antibiotic 
use.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation, but no more, for 
sinusitis have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Upon receipt of a substantially complete application for 
benefits, VA must notify the Veteran of what information or 
evidence is needed in order to substantiate the claim, and it 
must assist the Veteran by making reasonable efforts to 
obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Prior to an October 2009 readjudication of the Veteran's 
claim, letters dated in August 2006, December 2008, April 
2009, and September 2009 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated and remanded, Vazquez-
Flores v. Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  Further, the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on 
other grounds, Sanders v. Shinseki, 556 U.S. - (2009).

The duty to assist the Veteran has also been satisfied in 
this case.  The Veteran's service treatment records, VA 
medical treatment records, and identified private medical 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, the Veteran was provided 
with a VA examination in November 2007 with regard to his 
sinusitis.  Although that examination is now over two years 
old, the Veteran has not indicated that his sinusitis has 
increased in severity since that time.  In addition, the 
Veteran has not indicated that he found the November 2007 
examination to be inadequate.  38 C.F.R. § 3.159(c)(4); Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the November 2007 VA examination is adequate, as it 
provides sufficient detail to rate the Veteran's service-
connected sinusitis.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion regarding the issue on appeal has been met.  38 
C.F.R. § 3.159(c)(4).

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

With regard to the Veteran's claim for entitlement to a 
compensable rating for sinusitis, the present level of 
disability is of primary concern.  Staged ratings are, 
however, appropriate when the factual findings show distinct 
time periods in which a disability exhibits symptoms that 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In November 1994, service connection for history of mild 
sinusitis with a cyst on the right maxillary sinus was 
granted, and awarded a noncompensable evaluation under 
38 C.F.R. § 4.97, Diagnostic Code 6513, effective August 1, 
1994.  In July 2006, the Veteran filed the present claim for 
entitlement to a compensable evaluation for sinusitis.  In a 
December 2006 rating decision, the RO continued the 
noncompensable evaluation for history of mild sinusitis with 
a cyst on the right maxillary sinus.  In June 2007, the 
Veteran filed a notice of disagreement to the December 2006 
rating decision.  He perfected his appeal in November 2007.

The Schedule states that pansinusitis, ethmoid sinusitis, 
frontal sinusitis, maxillary sinusitis, and sphenoid 
sinusitis are rated under the General Rating Formula for 
Sinusitis.  38 U.S.C.A. § 4.97, Diagnostic Codes 6510 - 6514 
(2009).  Under the General Rating Formula for Sinusitis, a 
noncompensable evaluation is assigned for sinusitis detected 
by x-ray only.  Id.  A 10 percent evaluation is warranted 
when there is sinusitis with one or two incapacitating 
episodes per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Id.  A 30 percent evaluation is for application 
when there is sinusitis with three or more incapacitating 
episodes per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  Id.  
A maximum 50 percent evaluation is warranted when there is 
sinusitis following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  Id.  
An incapacitating episode of sinusitis is defined as "one 
that requires bed rest and treatment by a physician."  Id.  

The Veteran contends that he is entitled to a compensable 
evaluation for his sinusitis.  In a June 2007 notice of 
disagreement, he stated that he had daily sinus congestion, 
nose drainage, and headaches.  In an October 2009 statement, 
the Veteran reported that, due to his sinus cyst, he had 
constant nasal drainage, nasal sores, yellow discharge, 
congestion, pressure headaches and pain, foul breath odors, 
and pain in his teeth.  During a February 2010 hearing before 
the Board, the Veteran testified that he had another sinus 
cyst, and that his doctors were discussing surgery, but 
decided to have the Veteran continue using a nose rinse and 
nasal spray.  He reported daily sinus pressure, headaches, 
and constant nose drainage during the winter months with 
green and yellow discharge.  He stated that he only had to 
take antibiotics once since service discharge for a sinus 
infection.  He indicated that his right nasal cavity was 
pretty narrow, but that he breathed pretty well through his 
left nasal cavity.

VA treatment records from July 2005 through July 2006 reveal 
complaints of and treatment for sinus symptoms.  In January 
2006, the Veteran reported a history of a cyst in his 
sinuses.  He complained of having a yellowish substance from 
his nose that had a foul odor.  The diagnosis was allergies, 
and the VA physician prescribed a nasal steroid.  A July 2006 
record reveals that the Veteran was prescribed Allegra-D and 
Flunisolide nasal spray.  The record also notes a diagnosis 
of allergies.

In November 2007, the Veteran underwent a QTC VA examination.  
The report notes the Veteran's complaints of sinus problems, 
which he described as constant.  He reported that, during the 
sinusitis episodes, he was not incapacitated.  He stated that 
he experienced 365 non-incapacitating episodes per year, and 
that he had headaches with his sinus episodes.  The examiner 
reported that antibiotic treatment lasting four to six weeks 
is needed for his sinusitis.  The Veteran also indicated that 
he had purulent discharge from his nose, but no interference 
with breathing through the nose, hoarseness of the voice, 
pain, or crusting.  He reported treatment including Allegra-
D.  Physical examination of the nose revealed nasal 
obstruction.  The percentage of obstruction in the right 
nostril was 20 percent and in the left was 20 percent.  
Examination of the nose did not reveal deviated septum, loss 
of part of the nose, loss of part of the ala, a scar, obvious 
disfigurement, or nasal polyps.  There was rhinitis present 
which was believed to be allergic in origin because of 
swollen, red turbinates.  On examination, no sinusitis was 
detected.  X-ray of the sinuses revealed right greater than 
left maxillary sinusitis.  There was partial opacification of 
the right inferior maxillary sinus, convex upper border, 
retention cyst.  There was also minimal mucosal thickening of 
the left maxillary sinus.  The diagnosis was maxillary 
sinusitis and allergic rhinitis.

Private medical treatment records from July 2005 through 
April 2009 note the Veteran's complaints of sinus symptoms.  
A December 2005 record reflects a diagnosis of allergic 
rhinitis.  A July 2006 record also notes a diagnosis of 
allergic rhinitis.  

VA treatment records from July 2006 through January 2010 
reveal continued treatment for sinusitis.  In January 2008, 
the Veteran complained of post-nasal drip.  He noted that he 
was taking Allegra-D which helped his other allergy symptoms, 
including rhinorrhea and itchy eyes, but that it did not help 
the post-nasal drip.  The diagnosis was allergies.  The 
Veteran was prescribed Flunisolide nasal spray.  Another 
January 2008 record notes that the Veteran would start 
Flunisolide for allergic rhinitis.  


An April 2009 VA computed tomography (CT) scan of the sinuses 
showed mucosal thickening within the bilateral maxillary 
sinuses, left worse than right.  There was an associated air-
fluid level seen within the left maxillary sinus, which may 
have suggested acute sinusitis.  There was a rounded soft 
tissue density with the right maxillary sinus, which may have 
represented either a mucus retention cyst or a polyp.  The 
right ostiomeatal complex was widely patent.  On the left, 
there was a small soft tissue density within the infundibulum 
of the ostiomeatal complex, but was not felt to be 
obstructive.  There was mild opacification of the ethmoid air 
cells, near complete opacification of the left frontal sinus, 
and mild mucosal thickening of the right frontal sinus.  The 
impression was sinus disease with air-fluid level seen within 
the left maxillary sinus which may suggest acute sinusitis.  

A May 2009 treatment record notes the Veteran's complaints of 
post-nasal drainage with rhinorrhea.  The report reflects 
that there was no change in season, and that the symptoms 
usually occurred in the morning or during the daytime.  The 
Veteran also reported occasional yellow and greenish mucus, 
and that he finished taking Amoxicillin, which helped 
slightly.  He denied problems with smell or nose bleeding.  
He also denied change in vision.  Physical examination 
revealed the tympanic membranes to be clear, bilaterally.  
Examination of the nose showed a mild right septal deviation 
and large and erythematous turbinates.  There was a left 
mucus cyst versus a poly obstruction in the left maxillary, 
but no other polyps seen in the right.  There was septal 
deviation, but no obvious polyps seen.  The posterior 
nasopharynx was clear, and there was no maxillary or frontal 
sinus tenderness.  The diagnosis was chronic rhinosinusitis 
with a left maxillary mucus retention cyst.  

A January 2010 VA treatment record reflects that the Veteran 
completed a three-week course of the antibiotic Augmentin, 
but that he did not notice a change with the antibiotics.  He 
reported that he continued to have yellow-green discharge, 
frontal headaches, and halitosis, and that his symptoms were 
worse in the winter.  Physical examination revealed the right 
external auditory canal to have 100 percent cerumen 
impaction, which was removed.  The left external auditory 
canal was normal, and both tympanic membranes were normal.  
The septum was midline, and the turbinates were erythematous, 
bilaterally.  There was no crust, no mucus, and no polyps.  
The diagnosis was chronic rhinosinusitis.  The report 
reflects that the VA physician discussed the possibility of 
endoscopic sinus surgery, but that the Veteran elected 
observation at that time.  The Veteran was continued on 
saline and Flunisolide, and that Loratadine was added.  A 
January 2010 CT scan of the sinuses showed opacification of a 
left frontal sinus and left frontal ethmoidal recess.  The 
right frontal sinus and frontoethmoid recesses were clear.  
The anterior and posterior ethmoid air cells were clear and 
were partially opacified, bilaterally, with the left slightly 
greater than the right.  The sphenoid sinuses and 
sphenoethmoid recesses were clear.  There was mucosal 
thickening in the bilateral maxillary sinuses, with a stable 
retention cyst in the right maxillary sinus and inferiorly.  
The degree of mucosal thickening in the left maxillary sinus 
was somewhat decreased.  There was evidence of remote 
fracture of the inter-wall of the left maxillary sinus.  The 
impression was stable paranasal sinus disease.

The Board has reviewed the evidence of record, and finds that 
a 30 percent evaluation is warranted for the Veteran's 
sinusitis.  Specifically, the Veteran has provided competent 
and credible lay statements and testimony that he has daily 
symptoms of sinusitis which include sinus congestion, nose 
drainage, headaches, pressure and pain, nasal sores, yellow 
and green discharge, foul breath odors, and pain in his 
teeth.  In addition, the November 2007 QTC VA examiner 
reported that the Veteran stated that he had 365 non-
incapacitating episodes of sinusitis per year with purulent 
discharge from the nose.  The examiner also indicated that 
the Veteran required antibiotic treatment lasting four to six 
weeks for his sinusitis.  Review of his medical records 
reveals that he was treated with Amoxicillin in May 2009 and 
with Augmentin in January 2010.  Thus, as the competent and 
credible evidence of record shows that the Veteran had more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge, the 
Board concludes that a 30 percent evaluation is warranted for 
his service-connected sinusitis under Diagnostic Code 6513.  
38 C.F.R. § 4.97, Diagnostic Code 6513.  However, an 
evaluation greater than 30 percent is not warranted for the 
Veteran's sinusitis, as the evidence does not show that the 
Veteran underwent surgery for his sinusitis.  Id.

The medical evidence of record clearly shows that the 
Veteran's service-connected sinusitis has caused headaches.  
However, the Veteran's sinusitis-related headaches are 
already considered in his 30 percent evaluation for 
sinusitis, as headaches are one of the criteria which form 
the basis for his 30 percent evaluation.  See 38 C.F.R. § 38 
C.F.R. § 4.14 (2009) (noting that the evaluation of the same 
disability or the same manifestations of a disability under 
various diagnoses constitutes prohibited pyramiding); but see 
Esteban v. Brown, 6 Vet. App. 259 (1994) (finding that when a 
veteran has separate and distinct manifestations from the 
same injury he should be compensated under different 
diagnostic codes).  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

The Board finds that the Veteran's sinusitis disability 
picture is not so unusual or exceptional in nature as to 
render the ratings for this disorder inadequate.  The 
criteria by which the Veteran's sinusitis is evaluated 
specifically contemplate the level of impairment caused by 
that disability.  Id.  As demonstrated by the evidence of 
record, the Veteran's sinusitis is manifested by more than 
six non-incapacitating episodes per year with pressure, pain, 
headaches, nasal congestion, nose drainage, nasal sores, 
yellow and green discharge, foul breath, and two episodes 
requiring antibiotic use.  When comparing these with the 
symptoms contemplated by the Schedule, the Board finds that 
the schedular evaluation regarding the Veteran's sinusitis 
disability is not inadequate.  A rating in excess of 30 
percent is provided for certain manifestations of the 
Veteran's sinusitis, but the medical evidence reflects that 
those manifestations are not present in this case.  
Therefore, the schedular evaluation is adequate and no 
referral is required.  

After review of the evidence, the preponderance of the 
evidence of record does not warrant a rating in excess of 30 
percent at any time during any distinct time period pertinent 
to this appeal.  See 38 U.S.C.A. §§ 5107, 5110 (West 2002); 
see also Hart, 21 Vet. App. at 509-10.


ORDER

An evaluation of 30 percent for service-connected sinusitis 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

I.  Gastritis and Prostate Cancer

With regard to the Veteran's claims for entitlement to 
service connection for gastritis and prostate cancer, the 
Board finds that remand is required for additional 
development.

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, 
which requires that the evidence of record "indicates" that 
the claimed disability or symptoms "may be" associated with 
the established event, is a low threshold.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

With regard to the Veteran's claim for entitlement to service 
connection for gastritis, the Board finds that the Veteran 
must be afforded a VA examination to determine whether there 
is any relationship between his current gastritis and his 
military service.  The Veteran has current diagnoses of 
gastritis.  In addition, there is evidence of numerous 
inservice complaints of gastrointestinal problems, such as 
stomach pain, frequent indigestion, nausea, recurrent 
epigastric discomfort, dyspepsia, and stomach irritation.  
Also, the Veteran has provided lay statements and testimony 
that his gastrointestinal symptomatology has continued 
regularly since service discharge.  Thus, the Board finds 
that the low threshold described in McLendon has been 
reached.  Accordingly, a VA examination addressing the 
etiology of the Veteran's current gastritis is warranted.

Similarly, the Veteran must also be provided with a VA 
examination to determine the etiology of his prostate cancer.  
The Veteran has current residuals of prostate cancer.  Also, 
the Veteran's service treatment records reveal numerous 
genitourinary complaints throughout his active duty service.  
Moreover, a July 1976 service treatment record reflects that 
the Veteran's prostate was enlarged.  The diagnosis was 
prostatitis versus epididymitis.  Thus, although there was no 
diagnosis of prostate cancer, the Veteran's service treatment 
records do show complaints of and treatment for 
symptomatology relative to the Veteran's genitourinary 
system, and specifically, his prostate.  In addition, the 
Veteran has provided lay statements that his urologist told 
him that he probably had prostate cancer for years, since it 
is a slow growing disease, indicating that it may have been 
present during active duty service.  The Board finds that the 
low threshold described in McLendon has been reached.  
Accordingly, a VA examination addressing the etiology of the 
Veteran's prostate cancer is warranted.

II.  Right Knee, Left Knee, Cervical Spine, and Thoracolumbar 
Spine Disorders

After consideration of the Veteran's contentions and the 
evidence of record, the Board concludes that new VA 
examinations are warranted to determine the current severity 
of the Veteran's service-connected right and left knee 
disorders, cervical spine disorder, and thoracolumbar spine 
disorder.  VA's duty to assist the Veteran includes obtaining 
a thorough and contemporaneous evaluation where necessary to 
reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  During his February 2010 hearing before the 
Board, the Veteran reported that he did not believe that the 
April 2009 VA examination was adequate.  See Barr, 21 Vet. 
App. at 307 (holding that once VA undertakes the effort to 
provide an examination for a service-connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one).  Specifically, he indicated his belief that 
the examination was not a fair one, as the VA examiner made 
statements such as "we're getting old.  We're gonna suffer 
with certain pains."  In addition, the Veteran reported that 
the VA examiner only tested his passive right and left knee 
ranges of motion, and not his active ranges of motion.  
Review of the April 2009 VA examinations reveals that the VA 
examiner also failed to elicit a history from the Veteran of 
his left knee complaints and his cervical spine complaints.  

During his February 2010 hearing before the Board, the 
Veteran also reported that the symptoms of his right and left 
knee disorders and his spine disorders increased in severity 
since his last VA examination, conducted in April 2009.  In 
addition, the Veteran testified that he had headaches and 
radiating pain to his upper extremities from his cervical 
spine disorder as well as radiating pain to the left hip and 
lower extremity from his thoracolumbar spine disorder.  These 
complaints do not appear to have been considered by the VA 
examiner in the April 2009 examination.  VA's duty to assist 
includes providing a new medical examination when a veteran 
asserts or provides evidence that a disability has worsened 
or the available evidence is too old for an adequate 
evaluation of the current condition.  Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326(a) 
(2009).


Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for his right knee, left knee, 
cervical spine, and thoracolumbar spine 
disorders, as well as his gastritis and 
prostate cancer.  The Veteran must be 
asked to complete a separate VA Form 21-
4142 for any private physician or source 
of treatment he may identify.  The RO must 
then obtain all identified records.  
Whether or not the Veteran responds, the 
RO must obtain all updated VA treatment 
records pertaining to the Veteran's 
claimed disorders which are not currently 
associated with the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) that he 
is ultimately responsible for providing 
the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.  The RO must schedule the Veteran for a 
VA joints examination to determine the 
current severity of his service-connected 
right and left knee disorders.  The VA 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests and 
studies, to include active range of motion 
testing of the right and left knees, 
expressed in degrees by use of a 
goniometer, with standard ranges provided 
for comparison purposes, must be 
accomplished, and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  If pain on 
motion of the knees is shown, the examiner 
must state at what degree the pain begins.  
The examiner must describe all 
symptomatology due to the Veteran's 
service-connected right and left knee 
disorders, to include whether there is any 
instability, weakness, fatigability, 
incoordination, or flare-ups.  The 
examiner must also indicate whether there 
is any recurrent subluxation or lateral 
instability of the Veteran's right and 
left knees, and if so, whether it is 
slight, moderate, or severe.  With respect 
to any subjective complaints of pain, the 
examiner must comment on whether pain is 
visibly manifested on movement of the 
right and left knee, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
right and left knee disorders, the 
presence or absence of changes in 
condition of the skin indicative of disuse 
due to the service-connected right and 
left knee disorders, and the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-connected 
right and left knee disorders.  The 
rationale for each opinion expressed must 
also be provided.  If any of the requested 
opinions cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report prepared must be 
typed.

3.  The RO must afford the Veteran a VA 
examination to determine the current 
severity of his service-connected cervical 
and thoracolumbar spine disabilities.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated special diagnostic tests 
that are deemed necessary for an accurate 
assessment must be conducted.  Any further 
studies deemed relevant by the examiner 
must also be conducted.  The examiner must 
record all pertinent medical complaints, 
symptoms, and clinical findings, in 
detail.  As to all information requested 
below, a complete rationale for all 
opinions must be provided.  If any of the 
requested opinions cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report prepared must 
be typed.

The examiner must state whether there is 
any evidence of favorable or unfavorable 
ankylosis of the spine, and determine the 
active range of motion of the Veteran's 
cervical and thoracolumbar spines, in 
degrees, noting by comparison the normal 
range of motion of the cervical and 
thoracolumbar spines.  If pain on motion 
of the cervical or thoracolumbar spine is 
shown, the examiner must state at what 
degree the pain begins.  The examiner must 
also state whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected cervical and 
thoracolumbar spine disabilities, 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  Finally, 
an opinion must be stated as to whether 
any pain found in the cervical and 
thoracolumbar spine could significantly 
limit functional ability during flare-ups 
or during periods of repeated use, noting 
the degree of additional range of motion 
loss or favorable or unfavorable ankylosis 
due to pain on use or during flare-ups.

The examiner must also report any 
associated neurological complaints or 
findings attributable to the Veteran's 
service-connected cervical and 
thoracolumbar spine disabilities, 
including any headaches and radiating pain 
to the upper and lower extremities, as 
reported by the Veteran.  If necessary to 
evaluate the complaints, nerve conduction 
studies and/or electromyography studies 
must be conducted.  The examiner must also 
state whether the Veteran has 
intervertebral disc syndrome; if so, the 
examiner must state whether the Veteran 
experiences incapacitating episodes, as 
defined by 38 C.F.R. § 4.71, and the 
frequency and total duration of such 
episodes over the course of the past 12 
months.

Finally, the examiner must provide an 
opinion as to whether the Veteran's 
subjective reports of his symptoms are 
consistent with the objective clinical 
findings and must describe functional 
limitations resulting from the Veteran's 
cervical and thoracolumbar spine 
disabilities.

4.  The RO must provide the Veteran with 
an appropriate VA examination to determine 
the etiology of any current gastritis 
found.  The claims file and a copy of this 
remand must be provided to and reviewed by 
the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post-service medical evidence, 
including the Veteran's lay statements and 
testimony that he has had gastrointestinal 
problems continuously since service 
discharge, the examiner must provide an 
opinion as to whether the Veteran's 
current gastritis is related to his 
military service.  A complete rationale 
for all opinions must be provided.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.  The report 
prepared must be typed.

5.  The RO must provide the Veteran with 
an appropriate VA examination to determine 
the etiology of his prostate cancer.  The 
claims file and a copy of this remand must 
be provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings of residuals of prostate 
cancer must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  Following a review 
of the service and post-service medical 
evidence, including the Veteran's lay 
statements and testimony that prostate 
cancer is a slow growing cancer and he 
probably had prostate cancer during active 
duty service, the examiner must provide an 
opinion as to whether the Veteran's 
prostate cancer was related to his 
military service.  A complete rationale 
for all opinions must be provided.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.  The report 
prepared must be typed.

6.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled VA examinations, and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report for 
any of the scheduled examinations, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying the 
Veteran of the scheduled VA examination 
must be placed in the Veteran's claims 
file.

7.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If any of the reports are 
deficient in any manner, the RO must 
implement corrective procedures.

8.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  The RO must consider 
whether separate ratings are warranted for 
the Veteran's service-connected right and 
left knee disorders.  See VAOPGCPREC 23-
97; 62 Fed. Reg. 63604 (1997) (arthritis 
and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 
5257, provided that any separate rating is 
based upon additional disability).  The RO 
must also consider whether separate 
ratings are warranted for any neurological 
component of the Veteran's cervical and 
thoracolumbar spine disorders.  See 
38 C.F.R. § 4.71a, Note (1) (2009).  With 
regard to the Veteran's claims for 
entitlement to increased ratings for a 
right knee disorder, a left knee disorder, 
a cervical spine disorder, and a 
thoracolumbar spine disorder, the RO must 
also consider application of 38 C.F.R. § 
4.40 regarding functional loss due to 
pain, 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on 
movement of the joints, and 38 C.F.R. § 
4.59 regarding painful motion of the 
joints.  See Deluca v. Brown, 8 Vet. App. 
202, 206 (1995).  If any of the claims 
remain denied, a supplemental statement of 
the case must be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


